Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 1 of 30 PageID #: 30333




                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                             MONROE DIVISION


   ERIE MOORE, JR., ET AL.                                 CIVIL ACTION NO. 3:16-CV-01007

   VERSUS                                                  JUDGE TERRY A. DOUGHTY

   LASALLE CORRECTIONS, INC.,                              MAG. JUDGE KAREN L. HAYES
   ET AL.

                                                     RULING

           Pending here is a Motion for Summary Judgment filed by Defendants Archie Altman; Sgt.

   Roy Brown; Reginald Curley; Jody Foster; Alton Hale; Warden Ray Hanson; Sgt. Gerald

   Hardwell; Sgt. Kenneth Hart; William Mitchell; Sgt. Duan Rosenthal; Jeremy Runner; Danielle

   Walker; Sgt. Reginald Williams; LaSalle Management Co., LLC; Richwood Correctional Center,

   LLC; Roderick Douglas; Christopher Loring; Tommy Crowson; and City of Monroe (collectively

   “Defendants”) [Doc. No. 245].             Plaintiffs Erie Moore, Jr., Tiffany Robinson, and Tamara

   Robinson (collectively “Plaintiffs”) have filed an opposition. [Doc. No. 303]. Defendants have

   filed a reply to the opposition [Doc. No. 339].

           Plaintiffs have brought several claims under 42 USC § 1983 as well as Louisiana state law

   concerning the alleged tortious acts of Defendants which they argue caused the death of their

   father, Erie Moore, Sr. (“Moore”). While each of those causes of action is different, they all share

   a common element: medical causation. Defendants contend they are entitled to judgment as a

   matter of law on Plaintiffs’ claims for the death of Moore due to excessive force because Plaintiffs

   are unable to prove that Defendants’ actions or omissions caused his death.1 Plaintiffs respond

   that each Defendant was as much at fault as the others for the death of their father and all are liable.


           1 Defendants do not seek summary judgment as to the less than fatal injuries to Moore.
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 2 of 30 PageID #: 30334




          For the following reasons, the Court GRANTS the pending Motion for Summary

   Judgment.

   I.     FACTS AND PROCEDURAL HISTORY

          This lawsuit follows the death of two detainees at the Richwood Correctional Center

   (“RCC”), a private detention center located in Ouachita Parish, Louisiana. RCC is owned and

   operated by LaSalle Management Company, LLC (“LaSalle”) and/or Richwood Correctional

   Center, LLC (“Richwood”), related private entities.

          At the time of the incident, Moore was being detained at RCC after having been arrested

   by Monroe Police Department (“MPD”) Lieutenant (then-Corporal) Tommy Crowson (“Officer

   Crowson”) for disturbing the peace on October 12, 2015. The next day, October 13, 2015,

   Moore was involved in an altercation with another detainee, Vernon White (“White”). White

   died shortly after the altercation. Moore was forcibly removed from the holding cell after the

   altercation occurred. Soon thereafter, Moore became unconscious. He died on November 14,

   2015, without ever having regained consciousness.

          Plaintiffs are the children and heirs of Moore. In their original Complaint, filed July 8,

   2016, Plaintiffs alleged that the death of their father was caused by multiple Defendants. [Doc.

   No. 1]. On December 5, 2017, an Amended Complaint was filed which added new Defendants

   and continued the previous allegations. [Doc. No. 63]. On April 11, 2019, the Third Amended

   Complaint was filed, which added more Defendants to the suit, repeated many of the original

   claims, and made new claims. [Doc. No. 140].

          A.      Factual Background

          On October 11, 2015, Louisiana State Trooper Jason Hanemann (“Trooper Hanemann”)

   was pulled over by Moore. [Doc. No. 140, ¶ 7]. Moore informed Trooper Hanemann that Moore


                                                   2
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 3 of 30 PageID #: 30335




   was going to force a police officer to shoot him and that Moore wanted to be in front of the TV

   when the police officer shot him. Trooper Hanemann believed Moore was attempting to force him

   into a confrontation. Trooper Hanemann did not detain Moore.

          On the morning of October 12, 2015, while on duty, at approximately 6:15 am, Officer

   Crowson went to Donut Palace in Monroe, Louisiana, to get something to eat. [Crowson

   Deposition, Doc. No. 224-3, pp 9-10, 54]. As he walked just inside the front door, Officer Crowson

   observed a man – later identified as Moore – at the front counter “hollering and screaming and

   cursing.” [Id., pp. 11-12]. Officer Crowson observed Moore “ra[nting] and raving” and waving his

   arms. [Id., pp. 12-14]. Officer Crowson thought that Moore was “upset” at the employee behind

   the counter; the employee, in turn, seemed nervous and scared. [Id., pp. 12-13, 22-23]. Officer

   Crowson also observed other patrons leaving the business. [Id., pp. 13, 45-46].

          When Officer Crowson entered, Moore turned from the counter towards the door and saw

   him. [Id., pp. 13-14]. Moore then approached him and closed the gap between the two of them to

   two to three feet. [Id., p. 15]. While approaching him, Moore hollered curse words at Officer

   Crowson, continued “ra[nting] and raving,” and informed Officer Crowson that he knew the

   mayor. [Id., pp. 14-16]. Officer Crowson confronted Moore and told Moore that he needed to

   “calm down.” [Id., pp. 13-15]. Officer Crowson’s directive had no apparent effect. [Id., p. 14].

          After the directive was ignored, Officer Crowson placed Moore under arrest for disturbing

   the peace, turned Moore around, and handcuffed him behind his back. [Id., p. 15]. Moore was

   advised of his rights but refused to explain his actions. [Id., pp. 27, 33].

          After arresting Moore, Officer Crowson began the process of moving Moore to his patrol

   unit for transport. Moore provided some resistance as he led Moore outside, which Officer




                                                      3
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 4 of 30 PageID #: 30336




   Crowson described as having to “coax” Moore while Moore was “slightly” pulling on him. [Id,

   pp. 18-19].

             At the vehicle, Officer Crowson searched Moore incident to arrest and located Moore’s

   driver’s license, which he used when he called dispatch. [Id., pp. 20-21]. Moore was placed in the

   patrol unit, and Officer Crowson secured Moore’s vehicle. [Id., pp. 20-22]. Officer Crowson then

   returned to the store to interview the employee, who provided his account of the event. [Id., pp.

   22-23, 25-26].

             At some point, while already in custody, Moore told Officer Crowson that Officer Crowson

   “was going to kill him.” [Id., pp. 32, 51]. Moore made the latter statement only once, and Crowson

   did not engage him about it. [Id., pp. 32-34, 44, 51].

             Upon arrival at RCC, Officer Crowson took Moore to booking to be processed into the

   facility. [Id., p. 31]. Officer Crowson testified that he informed the booking officer that he was

   charging Moore “with disturbing the peace, loud and profane, for him d isturbing the peace and

   cussing.” [Id., pp. 32-33].

             Shortly after Moore’s arrival, Nurse William Mitchell, LPN, (“Mitchell”), the on-staff

   nurse at RCC, assessed Moore. [Mitchell Deposition, Doc. No. 224-7, pp. 2-5, 6-8]. Mitchell

   believed that Moore was “intoxicated,” [Id., pp. 7, 9]; specifically, Mitchell believed that Moore

   was “either drunk or on something,” meaning that his behavior was “chemically induced.” [Id., p.

   10-11].

             During the booking process at RCC, Moore was uncooperative and acting irrationally, so

   he was eventually placed in Lockdown Cell 7 (“LD-7"). [Third Amended Complaint, Doc. No.

   140, at pp. 10-11. ¶10; Deposition of RCC Lieutenant Gerald Hardwell, Doc. No. 256-4, at pp.

   47-49; Deposition of RCC Corrections Officer (“C/O”) Roy Brown, Doc. No. 256-5, at pp.76-


                                                    4
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 5 of 30 PageID #: 30337




   77]. It was observed that Moore was acting irrationally or erratic during the time he spent in LD-

   7. [Doc. No. 140, at pp. 10-12, ¶¶ 10, 13; Doc. No. 256-4, at pp.50-51, 55, 60-61].

          Another detainee, Vernon White (“White”), was placed in LD-7 with Moore. [Doc. No.

   140, at p. 11, ¶11]. Moore’s irrational behavior continued and, ultimately, he and White were

   involved in an altercation in which White was shoved into a corner just out of range of the

   camera monitoring LD-7, as shown in surveillance video. [Deposition of OPSO Deputy

   Nathaniel Lambright, Doc. No. 256-11, at p. 34; Deposition of OPSP Investigator Johnny

   Holyfield, Jr., Doc. No. 256-9 at p. 92; Deposition of RCC Corrections Officer (“C/O”) Jeremy

   Runner, Doc. No. 256-7 at p. 78]. This occurred at approximately 5:20 p.m. [Unusual

   Occurrence Report prepared by RCC Asst. Warden Aultman, Doc. No. 256-12].

          A few minutes later, Runner looked at the video screen and observed only Moore in LD-

   7. Moore was sitting on an empty bed rack from which he had knocked off the mattress. Two

   dinner trays had been delivered to the cell, but Moore was eating from both trays. Runner went

   directly to the cell to see what was going on. When he arrived at the cell, Moore was standing

   directly in front of the small window on the cell door, blocking Runner’s view into the cell.

   Moore stated he wanted to see the lieutenant. Runner asked why, but Moore refused to say.

   Runner said he would go find the lieutenant and he turned to leave. As Runner was walking

   away, he felt that something wasn’t right, so he went back to the cell door and looked in the

   window. Moore was no longer standing in front of the window but had returned to his rack.

   Runner then saw White on the floor underneath the camera, shaking as if he were having a

   seizure. [Runner Deposition, Doc. No. 256-7, pp. 78-82].

          Runner then summoned help. Just after 6 p.m., White was extracted from the cell after

   Moore was subdued by the application of pepper spray and physical force applied by RCC


                                                    5
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 6 of 30 PageID #: 30338




   officer(s), including an alleged closed-hand strike by Defendant Runner, who forced Moore to

   the floor. [Third Amended Complaint, Doc. No. 140, at pp. 13-14, ¶¶19-20; Hardwell

   Deposition, Doc. No. 256-4, at pp.63-75; Runner Deposition, Doc. No. 256-7,at pp. 78-93;

   Holyfield Deposition, Doc. No. 256-9, at pp. 15-16; Deposition excerpts of RCC Warden Ray

   Hanson, Doc. No. 256-13, at pp. 94-95, 97-98, 99-100].

          White’s injuries appeared to be quite serious and possibly life-threatening. [Runner

   Deposition, Doc. No. 256-7, at pp.138-143]. White was taken to a hospital by ambulance for

   medical treatment at about 6:30 p.m., but he later died from his injuries. [Third Amended

   Complaint, Doc. No. 140, at p.14, ¶21; Deposition excerpts of RCC C/O Reginald Curley, Doc.

   No. 256-14, at pp. 45-49]

          After White was removed, Moore was extracted from LD-7. [Third Amended Complaint,

   Doc. No. 140, at p. 14, ¶ 21]. In order to subdue Moore, RCC officers again applied pepper spray

   and used physical force. [Id., at p. 14, ¶ 21; Hardwell Deposition, Doc. No. 256-4, at pp. 63-68;

   Runner Deposition, Doc. No. 256-7 at pp. 83-84, 97-100]. Moore was carried out of the cell and

   forcefully taken down to the floor by Defendant Hardwell in the hallway outside of LD-7. [Third

   Amended Complaint, Doc. No. 140, at p. 14, ¶ 21; Hardwell Deposition, Doc. No. 256-4 at

   pp.69-78; Hansen Deposition, Doc. No. 256-13, at pp. 102-103]. Moore’s head allegedly hit the

   floor as a result of this maneuver. [Third Amended Complaint, Doc. No. 140, at p. 14, ¶ 21].

   Handcuffs and leg restraints were applied to Moore and he was moved to the “Four-Way,” an

   interlock area between hallways of RCC which is not monitored by video cameras, where he was

   placed on the floor laying on his back. [Hardwell Deposition, Doc. No. 256-4, at pp. 78-80;

   Runner Deposition, Doc. No. 256-7, at pp. 99,104-106].

          As Moore was being carried from the hall to the Four-Way, however, one of the RCC


                                                   6
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 7 of 30 PageID #: 30339




   officers stumbled, and Moore’s head again hit the floor. [Third Amended Complaint, Doc. No.

   140, at p. 14, ¶ 22; Hardwell Deposition, Doc. No. 256-4, at pp. 81-83; Holyfield Deposition,

   Doc. No. 256-9, at pp. 13-15].

          RCC contacted the Ouachita Parish Sheriff’s Office to report the incident as a battery

   during a fight among inmates. [Deposition of OPSO Lieutenant Robert Tolbird, Doc. No. 256-8,

   at p. 14]. OPSO investigator Nathaniel Lambright is logged as arriving at RCC at 7:32 p.m.

   [Lambright Deposition, Doc. No. 256-11, at pp. 14, 43; Tolbird Deposition, Doc. No. 256- 8, at

   p. 21]. Lambright’s supervisor, OPSO Lieutenant Tolbird. arrived at RCC shortly after

   Lambright. [Tolbird Deposition, Doc. No. 256-8, at pp. 19-21; Holyfield Deposition, Doc. No.

   256-9, at p. 54; Lambright Deposition, Doc. No. 256-11, at pp. 18, 43].

          Upon arrival at RCC, Lambright learned that White had succumbed to the injuries he

   suffered in the altercation with Moore. [Lambright Deposition, Doc. No. 256-11, at p.21]. RCC

   Warden Aultman met Lambright and Tolbird and showed them the video recordings from the

   security camera in LD-7, which showed an altercation between Moore and White. [Tolbird

   Deposition, Doc. No. 256-8, at pp. 14-15, 45-47; Lambright Deposition, Doc. No. 256-11, at pp.

   34-36, 40, 44-45].

          When Investigator Lambright and Lt. Tolbird saw Moore after viewing the video, he was

   on his back in the Four-Way area of RCC, appeared to be sleeping, and was snoring loudly.

   [Lambright Deposition, Doc. No. 256-11, at pp. 15-16, 47; Tolbird Deposition, Doc. No. 256-8,

   at p. 15-17, 38-39; Aultman Deposition, Doc. No. 256-15, at p. 61]. Moore did not appear to be

   in distress. [Holyfield Deposition, Doc. No. 256-9, at pp. 15-18; Tolbird Deposition, Doc. No.

   256-8, at p. 16; Aultman Deposition, Doc. No. 256-15, at p. 62]. Neither Lambright nor Tolbird

   observed any apparent injuries to Moore at the time and RCC staff did not indicate to the OPSO


                                                   7
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 8 of 30 PageID #: 30340




   Investigators that Moore required any medical attention at that time. [Tolbird Deposition, Doc.

   No. 256-8, at pp.24-26, 41, 51, 53-55; Lambright Deposition, Doc. No. 256-11 at pp. 17-18, 20,

   22-23, 31].

           Lambright and Tolbird were shown to LD-7. The area had been cleaned prior to their

   arrival; therefore, the cell showed no signs of the altercation between Moore and White when

   Lambright and Tolbird saw it. [Tolbird Deposition, Doc. No. 256-8, at pp.17-19; Holyfield

   Deposition, Doc. No. 256-9, at pp. 17-18; Lambright Deposition, Doc. No. 256-11, at pp. 20-21,

   41, 46-47]. The OPSO Investigators nevertheless secured the scene as it was, and then continued

   the investigation into the battery of White, which by then had morphed into an investigation into

   White’s death. Id. When OPSO Investigators Holyfield, Boney, and Holloway arrived at RCC,

   they took over the investigation because it was then considered a homicide investigation.

   [Tolbird Deposition, Doc. No. 256-8, at p. 48; Lambright Deposition, Doc. No. 256-11, at p. 42].

   The investigation continued from that point and Lambright assisted as instructed. Id. Holyfield

   was designated as the lead investigator on the case, and the others were to assist as needed.

   [Tolbird Deposition, Doc. No. 256-8, at. p. 48].

          After viewing the video capture, interviewing RCC staff, and inspecting LD-7, Holyfield

   went to the Four-Way to speak with Moore. [Holyfield Deposition, Doc. No. 256-9 at pp. 20, 26-

   29]. Holyfield remembers Moore apparently sleeping while lying on his side and snoring loudly.

   [Id., at p. 30]. RCC staff indicated that Moore had been doing that for some time and that they

   had not tried to wake him. [Id]. Holyfield decided that, given Moore’s previous combative nature

   towards RCC staff, it might be better to have Moore transported to Ouachita Correctional Center

   (“OCC”) and then interview him there. [Id]. Lt. Tolbird called OCC and asked them to send

   transport officers over to take Moore from RCC to OCC. [Tolbird Deposition, Doc. No. 256-8, at


                                                      8
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 9 of 30 PageID #: 30341




   pp. 31, 50]. This call took place at approximately 8:45 p.m. [Holyfield Deposition, Doc. No. 256-

   9, at pp.75-76]. Holyfield did not wait for the transport officers to arrive; instead, he went back to

   the purported crime scene to investigate further. [Id.]

          OPSO Deputies Murphy and Wells, then on duty at OCC, were told to drive to RCC,

   collect Moore, and transport him from RCC to OCC. [Wells Deposition, Doc. No. 256-16, at

   p.10; Murphy Deposition, Doc. No. 256-17, at pp. 9-10]. Deputy Murphy testified at deposition

   that the call for him to head to RCC to pick up Moore and bring him to OCC was made at

   approximately 8:50 p.m. [Id.] Logs show the transport deputies departed OCC at 8:55 p.m. and

   arrived at RCC at 8:57 p.m. [Wells Deposition, Doc. No. 256-16, at p. 11; Murphy Deposition,

   Doc. No. 256-17, at p. 11]. RCC is adjacent to OCC, and it only takes a few minutes to drive

   between the two facilities. [Lambright Deposition, Doc. No. 256-11 at p. 33].

          After Deputies Wells and Murphy arrived at RCC in the transport unit, they entered RCC

   and were directed to Holyfield, who told them that it might be best to take Moore out through the

   booking area instead of the administration area, which meant the transport unit would have to go

   to a different entrance. [Holyfield Deposition, Doc. No. 256-9, at p. 32]. Deputy Wells went to

   relocate the transport unit. [Wells Deposition, Doc. No. 256-16, at p. 10-11, 18]. Holyfield

   walked back to the Four-Way, and Moore still appeared to be sleeping and snoring. Murphy and

   others witnessed the same thing in the Four-Way. [Mitchell Deposition, Doc. No. 256-6, at

   pp.52-56; Holyfield Deposition, Doc. No. 256-9, at pp.32-33; Wells Deposition, Doc. No. 256-

   16, at p. 19; Murphy Deposition, Doc. No. 256-17, at pp. 15-16]. Officers tried to wake Moore

   up. Some say he would not wake up [Hardwell Deposition, Doc. No. 256-4, at 91-93, 129-130;

   C.O. Williams Deposition, Doc. No. 256-18, at pp.80-81, 83; Mitchell Deposition, Doc. No. 256-

   6, at pp.146-148]. Others testified they recalled Moore did not appear to wake up [Holyfield


                                                     9
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 10 of 30 PageID #:
                                  30342



Deposition, Doc. No. 256-9, at p. 34; Wells Deposition, Doc. No. 156-16, at pp. 15-16].

       Holyfield did not observe any signs of injury to Moore at that time. [Holyfield

Deposition, Doc. No. 256-9, at p. 36]. Neither did Wells or Murphy. [Wells Deposition, Doc. No.

156-16, at pp. 14, 19; Murphy Deposition, Doc. No. 256-17, at pp.14-15, 19]. RCC Nurse

Mitchell saw abrasions and a “knot” on Moore’s head. [Mitchell Deposition, Doc. No. 256-6, at

pp. 46-47, 63]. C/O Runner also recalled that Moore had a bump on his forehead during the time

he was in LD-7 and that it might have been a result of Moore’s banging his head on the door to

the cell prior to the altercation with White. [Runner Deposition, Doc. No. 256-7, at pp. 109-110,

115, 120-122]. Captain Hardwell noticed the bump or “knot” as well when Moore was in LD-7.

[Hardwell Deposition, Doc. No. 256-4, at pp. 56, 61-62; 141-144].

       When it came time to move Moore, officers picked Moore up by the arms and legs to

carry him to the waiting transport unit. [Holyfield Deposition, Doc. No. 256-9, at pp. 34-35;

Murphy Deposition, Doc. No. 256-17, at pp. 17-18]. Moore was carried to the unit face down

because he was a large, heavy man and it was an easier way to carry him. [Holyfield Deposition,

Doc. No. 256-9, at p. 37; Wells Deposition, Doc. No. 156-16, at p. 12; Murphy Deposition, Doc.

No. 256-17, at pp. 19-20]. Deputy Murphy remembered that he had Moore by the legs and RCC

officers had Moore by the arms. [Murphy Deposition, Doc. No. 256-17, at p. 17].

       Deputy Murphy did not recall dropping Moore during this trek. [Murphy Deposition,

Doc. No. 256-17, at p. 17]. Nor did Williams. [Williams Deposition, Doc. No. 256-18, at pp.85-

86]. Investigator Holyfield did say that he had heard from someone (he could not remember

who) that Moore was dropped on the way to the unit and that his nose or forehead may have hit

the ground, but he had no personal knowledge of that happening and did not witness it

happening. [Holyfield Deposition, Doc. No. 256-9, at p. 37, 41, 44]. Other officers at the scene,


                                                10
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 11 of 30 PageID #:
                                  30343



however, testified at deposition that they did not see Moore get dropped as he was carried from

the Four-Way to the OCC transport unit. [Hansen Deposition, Doc. No. 256-14, at p. 224;

Aultman Deposition, Doc. No. 256-15, at pp.55-56; Murphy Deposition, Doc. No. 256-17, at p.

33; Williams Deposition, Doc. No. 256-18, at pp.85-86; Foster Deposition, Doc. No. 256-19, at

pp.25-30]. Moore did not at this time appear to be seriously injured or actively bleeding. [Foster

Deposition, Doc. No. 256-19, at p. 27; Hardwell Deposition, Doc. No. 256-4, at p. 144].

        The unit transporting Moore arrived back at OCC at 9:27 p.m. [Wells Deposition, Doc.

No. 256-16, at p. 17; Murphy Deposition, Doc. No. 256-17, at p. 21-22]. When OPSO personnel

removed him from the unit and placed him on the cart, deputies noticed there was some bleeding

from Moore’s head and mouth. [Wells Deposition, Doc. No. 256-16, at pp. 20, 23-27; Murphy

Deposition, Doc. No. 256-17, at pp. 22-24, 26-27]. OCC Medical Officer Crecink examined

Moore to assess his condition before OCC could accept custody. [Wells Deposition, Doc. No.

256-16, at pp. 22, 26-27; Crecink Deposition, Doc. No. 256-22, at pp. 12-15, 21-26, 32-33].

Photographs of Moore were taken by OCC staff. [Murphy Deposition, Doc. No. 256-17, at p.23;

Crecink Deposition, Doc. No. 256-22, at p. 16-21]. Following the examination, Crecink informed

the shift supervisor on scene that Moore showed signs of having a head injury and needed to be

taken to the hospital. [Id., at p. 22].

        Murphy and Wells took Moore to Conway. Medical personnel treating Moore at Conway

performed a CT scan and other tests and determined that Moore had suffered a fractured skull.

[Wells Deposition, Doc. No. 256-16, at pp.32-33; Murphy Deposition, Doc. No. 256-17, at p.31].

Medical personnel also indicated that Moore had suffered a midline shift in his brain due to

bleeding in his skull. [Wells Deposition, Doc. No. 256-16, at pp.32-33; Murphy Deposition, Doc.

No. 256-17, at p.31-32] At 12:29 a.m. on the 14th, Moore was transported by air evacuation


                                                11
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 12 of 30 PageID #:
                                  30344



helicopter to LSU Health Center in Shreveport for additional care that could not be provided at

Conway. [Wells Deposition, Doc. No. 256-16, at p.30; Murphy Deposition, Doc. No. 256-17, at

pp. 34-35; Tolbird Deposition, Doc. No. 256-8, at pp. 22-23].

       Subsequent to Moore’s transfer to Shreveport and the examinations conducted there, the

medical care providers indicated that Moore was likely brain dead and a decision would have to

be made as to whether to discontinue life support. [Holyfield Deposition, Doc. No. 256-9, at p.

60]. Investigators believed that this was a decision for the Moore family, and not the Sheriff’s

Office, to make. The investigation materials were then turned over to the District Attorney’s

Office, which declined prosecution of Moore in connection with the death of White, so as to

allow the Moore family to make that decision regarding life support. [Id.]. On or about

November 14, Erie Moore, Sr. died. [Third Amended Complaint, Doc. No. 140, at p. 9, ¶ 6; p.

16, ¶ 26].

       B.      Deposition of Dr. Teri O’Neal

       Dr. Teri O’Neal (“Dr. O’Neal”), Ouachita Parish Coroner at the time, testified at her

deposition that Moore died of complications from a subdural hematoma caused by blunt force

trauma. [Dr. Teri O’Neal Deposition, Doc. No. 256-26, p. 2]. Dr. O’Neal indicated that it was

likely that the blow that caused the fatal injury was inflicted to the right side of Moore’s head.

[Id., pp. 5-6]. She also testified that none of the external injuries seen on Moore’s head appeared

to be related to the fatal “severe underlying head injury.” [Id., pp. 5-8]. She testified that “a

pretty significant amount of force,” is needed to cause a subdural hematoma. [Id., p. 18].

       C.      Deposition of John Owings, M.D.

       Dr. John Owings [“Dr. Owings”] was deposed on September 18, 2019. Dr. Owings

treated Moore but had no specific recollection of it. [Dr. John Owings Deposition, Doc. No. 246-


                                                  12
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 13 of 30 PageID #:
                                  30345



4, p. 11]. He also reviewed Moore’s pertinent X-rays to formulate his opinion. [Id., p. 12]. He

produced a report for Plaintiffs. [Id., p. 14]. He was asked to review Moore’s records and his

recollection of treating Moore and issue an opinion, “as to the survivability of Mr. Moore’s head

injury, as to the chronicity of his head injury, and as to what mechanism of injury might have

caused his head injury.” [Id., p. 15].

        Dr. Owings opined that, “Moore suffered blunt force trauma to the head while at

Richwood Correctional Center,” but later testified that he did not know specifically when Moore

suffered the blunt force trauma which caused the subdural hematoma. [Id., p. 22]. He testified

that the subdural hematoma likely began to form between 24 and 48 hours prior to Moore’s

presentation at E.A. Conway hospital. [Id., p. 23].

        Dr. Owings opined that, “Moore manifested signs of a significant head injury.” [Id., p.

25]. Dr. Owings went on to opine that blunt force trauma resulted in the gradual development of

Moore’s subdural hematoma. [Id., p. 26]. However, Dr. Owings testified that he could not, “tell

you what specific event caused his subdural hematoma,” and that he, “[didn’t]think anybody

could put their finger on that given at least evidence that I know of that exists.” [Id., p. 27].

        Dr. Owings did not offer an opinion concerning whether any Defendant had acted

negligently or improperly. [Id., p. 32]. Dr. Owings could not offer an opinion “from a causation

time wise standpoint”, “because [he didn’t] know exactly when the subdural started forming[.]

[Id., pp. 33-34].

        D.      Deposition of David Nelson, M.D.

        Dr. David Nelson (“Dr. Nelson”) was deposed on October 12, 2019. Dr. Nelson was the

emergency room physician on the night Moore was brought in to E.A. Conway hospital (October

13, 2015). [Dr. David Nelson Deposition, Doc. No. 246-5., p. 10]. Dr. Nelson testified that he did


                                                  13
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 14 of 30 PageID #:
                                  30346



not determine the location on the head where any trauma may have occurred. [Id., p. 18].

        Dr. Nelson would not commit to a causal relationship between any of the potential

traumas and the subdural hematoma. Asked if a, “body slammed head-first onto a hard floor”

could cause the injury, Dr. Nelson would only commit to, “It could be.” [Id., p. 19]. Asked, “If

an individual is struck in the back of the head with a closed fist, is that significant enough force

to cause this kind of an injury?” again Dr. Nelson would only commit to, “It could be.” [Id., p.

19]. Asked, “Could enough force to cause this kind of injury be applied in a situation where a

person is dropped from a level of three to four feet onto a hard floor head-first?” again Dr.

Nelson would only commit to, “It could be.” [Id., p. 19].

        When Dr. Nelson was asked, “Now, the fact that someone suffers in a situation where it

is a blunt force subdural hematoma, you can’t offer a medical opinion as to what the specific

trauma was that resulted in this subdural hematoma; is that correct?” he agreed, testifying,

“That’s correct.” [Id., p. 24].

        Asked about the likely location of blunt force trauma which could have caused a subdural

hematoma, Dr. Nelson testified that he would expect that a hematoma located on the right side of

the head would have been caused by a blow to the right side of the head, even though he

documented no physical evidence of such a blow. [Id., p. 26].

        Dr. Nelson had no medical opinion about where or when the blunt force trauma at issue

took place. [Id., p. 27]. However, Dr. Nelson opined that if Moore was acting normally five

hours earlier, then the injury likely happened during that five hour period. [Id., pp. 36-38].

        E.      Deposition of Eduardo Gonzalez-Toledo, M.D.

        Dr. Eduardo Gonzalez-Toledo (“Dr. Gonzalez-Toledo”) was deposed on November 19,

2018. Dr. Gonzalez-Toledo treated Moore at LSU Shreveport. He is a professor of radiology,


                                                 14
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 15 of 30 PageID #:
                                  30347



neurology, and anesthesiology at LSU Shreveport as well as the director of the neuroradiology

section of the radiology department there. [Dr. Eduardo Gonzalez-Toledo Doc. No. 246-6, pp. 6-

7]. His only role in Moore’s treatment was reviewing diagnostic films taken while Moore was at

LSU Shreveport. [Id., p. 8].

       Dr. Gonzalez-Toledo also testified as an expert for Plaintiffs in neuroradiology and

provided a report at their request. [Id., p. 8-9]. Dr. Gonzalez-Toledo formed his opinions based

on discussions with Plaintiffs’ counsel as well as a review of pertinent CT scans, medical

records, and the autopsy report. [Id., pp. 10-12]. Dr. Gonzalez-Toledo testified about the three

opinions contained in his report: (1) “the subdural hematoma was traumatically induced,” (2)

“the trauma was inflicted to the right rear of the head,” and (3) “the precipitating cause of the

subdural hematoma was inflicted 24 hours or less from the time Mr. Moore presented to the

University Healthcare in Monroe,” (roughly 9:50 p.m. October 13, 2015). [Id., p. 15].

       Dr. Gonzalez-Toledo further testified that the trauma which caused the injury likely came

from the front or back right side of Moore’s skull. [Id., pp. 17-18]. He testified that Moore

suffered a midline shift of his brain, which led Dr. Gonzalez-Toledo to conclude that the

hematoma was traumatically induced and came from the right side of Moore’s head. [Id., pp. 18-

19].

       Other than his opinion that the precipitating cause of the subdural hematoma occurred

within 24 hours of Moore’s arrival at EA Conway, Dr. Gonzalez-Toledo offered no opinion as to

the causation of the injury.

       F.      Deposition of Frank Peretti, M.D.

       Dr. Frank Peretti (“Dr. Peretti”) was deposed on August 10, 2018. Dr. Peretti is the

associate medical examiner and forensic pathologist who performed Moore’s autopsy. [Dr. Frank


                                                 15
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 16 of 30 PageID #:
                                  30348



Peretti Deposition, Doc. No. 246-7, pp. 10, 12]. Along with performing Moore’s autopsy, Dr.

Peretti was tasked with producing an autopsy report, with the cause of death, along with a

toxicology. [Id., p. 13]. Typically, as was the case here, Dr. Peretti was provided with the

coroner’s investigative report prior to performing an autopsy. [Id., p. 14].

        Dr. Peretti’s autopsy of Moore produced a report with multiple findings. [Autopsy

Report, Doc. No. 246-7, p. 72]. The first finding was blunt force trauma to the head. [Doc. No.

246-7, p 16]. Dr. Peretti was not able to determine what instrument or object caused the blunt

force trauma. [Id., p. 17]. Dr. Peretti’s next finding was of a subdural hematoma on the right side.

[Id.]. Dr. Peretti testified that the right side hematoma indicates that the trauma at issue likely

occurred on the right side of Moore’s head, though trauma to the front or back of the head could

also have caused it. [Id., pp. 19-20].

        Dr. Peretti was asked if he could tell in the autopsy when the trauma occurred but was

only able to say that it was a “relatively fresh subdural hematoma.” [Id., pp. 24-25]. He testified

that his autopsy findings would be consistent with blunt force trauma as far back as October 11,

2015, prior to Moore’s detention at RCC. [Id., pp. 25-26]. When asked more directly whether he

could determine the timing of the blunt force trauma from the autopsy, Dr. Peretti admitted that

he could not. [Id., p. 26].

        Dr. Peretti discussed the midline shift he found, describing it as the brain shifting left or

right in the skull due to swelling. [Id., p. 27]. Dr. Peretti was asked about the lack of subgaleal or

temporalis muscle contusions shown in his report, and he testified that the subgaleal muscles are

under the scalp, while the temporalis muscle is above the ear, and that neither showed trauma.

[Id., pp. 30-31]. He continued, testifying that he did not see an impact point or any external

injuries to the scalp. [Id.] Based on his findings, Dr. Peretti listed Moore’s cause of death as


                                                  16
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 17 of 30 PageID #:
                                  30349



pneumonia complications and blunt force head injuries. [Id., p. 33].

        Questioned by Plaintiffs’ counsel about potential causes of the hematoma, specifically

impact on a flat surface or with a closed fist strike, Dr. Peretti would only grant that these were

possible causes. [Id., pp. 46-47]. Even after being shown pictures of Moore from October 13,

2015, Dr. Peretti could not commit to an impact site which was the source of the hematoma. [Id.,

pp. 47-48].

        Later asked if he could, “determine where the source of the bleeding, of the subdural

hematoma is?” Dr. Peretti responded that, “[t]he only thing [he could] say is the right cerebral

hemisphere, the dura under there. I can’t tell you exactly where, because like I told you, the

blood is going to start to spread out, so you can’t see where.” [Id., p. 56]). Upon final questioning

by Plaintiffs’ counsel, Dr. Peretti was asked repeated questions about the likelihood that impact

with a floor caused the blunt force trauma, and still he was only willing to testify that such an

impact was a likely cause after explicitly being asked to assume that no other potential causes

existed. [Id., pp. 66-67].

        B.      Defendants’ Motion for Summary Judgment

        The parties agree that Moore died as a result of a subdural hematoma. Plaintiffs have

brought claims under 42 USC § 1983 as well as Louisiana state law alleging that Defendants’

tortious acts caused the subdural hematoma and the subsequent death of their father.

        Defendants contend they are entitled to judgment as a matter of law with regard to

Plaintiff’s excessive force claim because Plaintiffs lack the medical evidence necessary to

determine which potential impact caused the injury which led to Moore’s death. Defendants

assert that Plaintiffs’ burden of proof includes an implicit requirement that they not only prove

what act caused the subdural hematoma, but who caused the subdural hematoma. Plaintiffs


                                                 17
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 18 of 30 PageID #:
                                  30350



respond that the medical evidence and evidence of a conspiracy are more than enough for a jury

to find that Defendants employed the force that caused Moore’s death.

       The motion is fully briefed, and the Court is prepared to rule.

II.    LAW AND ANALYSIS

       A.    Standard of Review

       Under Federal Rule of Civil Procedure 56(a), A[a] party may move for summary judgment,

identifying each claim or defense--or the part of each claim or defense--on which summary

judgment is sought. The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.@

The moving party bears the initial burden of informing the court of the basis for its motion by

identifying portions of the record which highlight the absence of genuine issues of material fact.

Topalian v. Ehrmann, 954 F.2d 1125, 1132 (5th Cir. 1992); see also Fed. R. Civ. P. 56(c)(1) (AA

party asserting that a fact cannot be . . . disputed must support the assertion by . . . citing to

particular parts of materials in the record . . . ). A fact is Amaterial@ if proof of its existence or

nonexistence would affect the outcome of the lawsuit under applicable law in the case. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is Agenuine@ if

the evidence is such that a reasonable fact finder could render a verdict for the nonmoving party.

Id.

       If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). In evaluating the evidence tendered by the parties, the

Court must accept the evidence of the nonmovant as credible and draw all justifiable inferences in

its favor. Anderson, 477 U.S. at 255. However, “a party cannot defeat summary judgment with


                                                 18
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 19 of 30 PageID #:
                                  30351



conclusory allegations, unsubstantiated assertions, or only a scintilla of evidence.” Turner v.

Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007) (citing Anderson, 477 U.S. at

248.)

        B.     Analysis

               1.      42 USC § 1983 Claims

                       a.      Individual Defendants

        Plaintiffs bring federal claims under 42 U.S.C. § 1983, seeking damages for the alleged

violation of Moore’s constitutional rights. Section 1983 provides for the recovery of damages when

a person is deprived on his or her constitutional rights by a person acting under color of state law.

See Davidson v. Cannon, 474 U.S. 344 (1986); and Daniels v. Williams, 474 U.S. 327 (1986).

Allegations of mere negligence will not suffice to make a claim under § 1983. Id.

        “To prevail on a Section 1983 claim, Plaintiffs ‘must show (1) a deprivation of a right

secured by federal law, (2) that occurred under color of state law, and (3) was caused by a state

actor.’” Bedingfield v. Deen, 2011 WL3206872, *14 (W.D. La. 7/27/11). “[T]he plaintiff must

establish a direct causal connection between the matter occurring under color of state law and the

alleged constitutional violation.” Givs v. Cityof Eunice, 512 F. Supp. 2d 522, 542 (W. D.

La.5/21/07). “[The specific parameters of liability for civil rights violations are matters of federal

common law, ‘as modified and changed by the constitution and statutes of the State wherein the

court having jurisdiction of such civil. . . cause is held.” Perry v. City of Bossier City, 2019

WL1782482, *3 (W.D. La. 4/23/19).

        Specifically regarding medical causation, the court in Perry found that, “to survive

summary judgment when alleging causation of an injury or condition outside of common

knowledge, a § 1983 plaintiff in Louisiana must produce competent medical evidence that, when


                                                 19
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 20 of 30 PageID #:
                                  30352



combined with other direct and circumstantial evidence, allows a jury to rationally infer that the

defendant’s conduct caused the injury or condition.” Id. at *4.

       Defendants contend there are several potential acts which could have caused the subdural

hematoma which resulted in Moore’s death, including:

                (1)    any blunt force trauma he may have suffered prior to his
                       booking into RCC;

               (2)     any blunt force trauma he may have suffered during his
                       altercation with Vernon White in LD-7;

               (3)     Runner’s alleged closed hand strike;

               (4)     Hardwell’s takedown;

               (5)     his drop by officers in the hallway outside LD-7; and

               (6)     his alleged drop while being taken out of the Four-Way.

 [Doc. 140, ¶29].

       In addition, there have been allegations that Moore beat his head against the cell door.

Defendants assert that the burden of proof is upon Plaintiffs to show which of these incidents was

the factual cause of Moore’s subdural hematoma and they must do so based upon the expert

medical evidence available. Defendants further assert Plaintiffs will be unable to meet this burden

of proof.

       With regard to the first possible cause, trauma Moore may have suffered prior to being

booked into RCC, Defendants point to the allegations in the Third Amended Complaint that Moore

acted strangely in his interactions with State Trooper Hanneman on October 11, 2015, by following

the trooper, by stopping behind him, and by making threats and seemingly suicidal comments.

[Doc. No. 140, ¶7]. Moore was later arrested by Monroe Police Officer Crowson in part for acting

erratically in public. [Id., ¶8].   Moore continued acting erratically after his arrival at RCC,


                                                20
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 21 of 30 PageID #:
                                  30353



preventing booking and intake from being completed. [Id., ¶ 10]. Defendants argue that such

behavior lends support to potential unknown causes of the subdural hematoma prior to his arrest

by Officer Crowson and unrelated to any Defendant.

        Additionally, Defendants cite Dr. Owings’ testimony that the onset of the subdural

hematoma was likely 24-48 hours prior to Moore’s arrival at EA Conway. [Doc. No. 246-4, p. 23].

According to Plaintiffs’ Third Amended Complaint, Moore was arrested at approximately 6:15

a.m. on October 12, 2015. [Doc.140, ¶8]. He was presented to EA Conway sometime after the

incident on October 13, 2015, less than 48 hours from the time of his arrest. Based on Dr. Owings’

testimony, Defendants assert that it is possible that Moore suffered blunt force trauma prior to his

arrest and booking into RCC, causing the subdural hematoma at issue.

       With regard to the second possible cause, the altercation with White, Defendants point to

Plaintiffs’ allegations in their Third Amended Complaint that an altercation occurred between

Moore and White on October 13, 2015. [Doc. No. 140 ¶ 44].       It is possible that Moore was struck

by White during that altercation, or at some other unknown time. According to Dr. Nelson’s

testimony, a closed fist “could be” enough force to cause the subdural hematoma and one could

easily imagine such a strike occurring during an altercation. [Doc. No. 246-5, p. 19].

       With regard to the third possible cause, Defendants contend that Runner’s alleged closed

hand strike was not a likely cause of the injury. Dr. O’Neal was shown video of the strike and

asked to form the necessary causal connection but would not. Instead, Dr. O’Neal would only

testify that, “Probably the hand striking the head would not be sufficient force to cause [a subdural

hematoma].” [Doc. No. 246-5, p. 97].

       With regard to the fourth possible cause, Hardwell’s take-down, Defendants assert that Dr.

O’Neal was also shown video of Hardwell’s takedown and asked for an opinion on causation, but


                                                 21
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 22 of 30 PageID #:
                                  30354



again could only testify that it was possible, because she could not see from the video how hard

Moore’s head hit the floor. [Id., p. 93].

        With regard to the fifth possible cause, the drop by the officers in the hallway outside LD-

7, Defendants state that Dr. O’Neal was also shown video of the drop and stated that there was a

possibility that it was a cause of the subdural hematoma. [Id., p. 94].

        With regard to the sixth possible cause, the alleged drop while being taken out of the Four-

Way, Defendants state that no medical testimony was elicited specifically about that alleged drop

but testimony allowing for the possibility that a drop could result in a subdural hematoma would

logically extend to that instance as well, if it occurred.

        Defendants argue that the medical testimony does not establish what act caused the

subdural hematoma or even when it was caused. Dr. Owings testified that he could not, “tell you

what specific event caused his subdural hematoma,” and that he, “[didn’t] think anybody could put

their finger on that given at least evidence that I know of that exists.” [Doc. No. 246-4, p. 27]. Dr.

Owings could not offer an opinion “from a causation time wise standpoint”, “because [he didn’t]

know exactly when the subdural started forming[.]” [Id., pp. 33-34]. The best he could do on the

causation question was testify that a hypothetical incident at 7:00 p.m. could be the cause. [Id., p.

43].

        Additionally, Dr. Nelson was not able to offer an opinion regarding causation. He was

asked, “Now, the fact that someone suffers in a situation where it is a blunt force subdural

hematoma, you can’t offer a medical opinion as to what the specific trauma was that resulted in

this subdural hematoma; is that correct?” He agreed, testifying, “That’s correct.” [Doc. No. 246-

5, p. 24]. Similarly, Dr. Gonzalez-Toledo offered only general information concerning the window

of time that the causative act may have occurred but could not be any more specific about causation


                                                  22
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 23 of 30 PageID #:
                                  30355



than that the precipitating incident likely occurred within 24 hours of Moore’s arrival at EA

Conway. [Doc. No. 246-6, p. 15]. Dr. Frank Peretti was repeatedly asked for an opinion on

causation but, like Dr. O’Neal, would only commit to “possibilities” or to causation in hypothetical

scenarios. [Doc. No. 246-7].

       In sum, according to Defendants, none of the medical testimony which Plaintiffs must use

to prove medical causation offers a definitive opinion about medical causation. This is because

none of those experts testified that a specific cause was more likely than not the cause of the

subdural hematoma. Defendants argue that all the Plaintiffs have are a handful of physicians

willing to say “maybe” about the various known potential causes.

       Plaintiffs respond that no potential cause of Moore’s fatal injury exists outside of the

actions of the Defendants. Additionally, they assert that causation has been established

circumstantially. Finally, Plaintiffs argue that where multiple tortfeasors concurrently cause an

injury, each can be held liable for the entire injury, and the burden shifts to each tortfeasor to

exculpate himself.

       The Court finds that Plaintiffs are incorrect in their assertion that the medical evidence

shows that nothing could have caused the subdural hematoma other than the actions of Defendants.

The medical evidence does not establish when the subdural hematoma was inflicted, or by whom.

“A perfectly equivocal opinion does not make any fact more or less probable and is irrelevant

under the Federal Rules of Evidence.” Pepitone v. Biomatrix, Inc., 288 F.3d 239, 245 (5th Cir.

2002). None of the doctors who Plaintiffs rely upon could testify more likely than not that any

single act caused the subdural hematoma. On the issue of the causal blow, all were “perfectly

equivocal,” providing no support for Plaintiffs’ allegations.




                                                 23
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 24 of 30 PageID #:
                                  30356



       Taken as a whole, the medical evidence allows for a 48-hour window for a potential injury

to have occurred prior to Moore’s arrival at E.A. Conway hospital. The injury is just as likely to

have been inflicted before Moore was brought to the RCC for booking. The Court notes that the

stop by the state trooper occurred outside the 48-hour window before Moore arrived at E.A.

Conway hospital. However, Moore was acting erratically from the time he was observed by

Officer Crowson in the donut shop, which was in the 48-hour window.

       It is also just as likely that it was inflicted during the physical altercation between Moore

and White which resulted in White’s death. It is just as likely to have been inflicted when the

officer slipped and fell while carrying Moore in the hallway outside of LD-7. A review of the

video evidence indicates that Moore’s head struck the floor with some force, and that the officer

did not intentionally drop Moore. As indicated above, allegations of mere negligence will not

suffice to make a claim under § 1983.

       The medical testimony available is simply inadequate to show what blow or injury caused

the subdural hematoma.

       Plaintiffs next argue that the general rule is that expert testimony is not necessary to prove

causation “if all the primary facts can be accurately and intelligibly described to the jury, and if

they, as men of common understanding, are as capable of comprehending the primary facts and of

drawing correct conclusions from them as are witnesses possessed of special or peculiar training,

experience or observation,” citing Salem v. U.S. Lines Co., 370 U.S. 31, 35 (1962) (quotation

marks omitted) and Cyrus v. Town of Mukwonago, 624 F.3d 856, 864 (7th Cir. 2010).

       They argue that the medical evidence, together with evidence of a conspiracy among all of

these Defendants to harm Moore, is sufficient circumstantial evidence for a jury to find that

Defendants employed the force that caused Moore’s death.


                                                24
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 25 of 30 PageID #:
                                  30357



       Plaintiffs in a Section 1983 case are permitted to show causation through circumstantial

evidence. General tort principles are applied. In the case of Naquin v. Marquette Casualty

Company (1963) 244 La. 569, 153 So.2d 395 at 397, the Supreme Court of Louisiana said:

                 Causation may, of course, be proved by circumstantial evidence. In
                 many instances, it can be proved only by such evidence. Taken as a
                 whole, circumstantial evidence must exclude other reasonable
                 hypotheses with a fair amount of certainty. This does not mean,
                 however, that it must negate all other possible causes. Otherwise,
                 the mere identification by the record of another possibility, although
                 not shown to be causally active, would break the chain of causation.

       Additionally, a § 1983 conspiracy can furnish the conceptual spring for imputing liability

from one to another. Villanueva v. McInnis, 723 F.2d 414, 418 (5th Cir. 1984).

       Plaintiffs assert that these Defendants were involved in a conspiracy or team effort, or aided

and abetted one another, in an agreement to injure Moore. Plaintiffs claim that there was a

conspiracy that included the plan for the rescue of White from LD-7, the extraction of Moore and

the drop of Moore on the floor in the hallway in front of LD-7. Plaintiffs also assert that there was

a beating administered by a group of COs while Moore was in the Four-Way, which was followed

by a cover-up.

       However, Plaintiffs have produced no evidence to show that these Defendants acted

together to drop Moore, take Moore to the ground, or shove Moore. Each of the actions was done

by an individual Defendant. The fact that a few officers developed a plan before going into LD-7

to rescue White does not establish a conspiracy. Plaintiffs allege there was a group effort to harm

Moore, but they produce no evidence that would establish any such group effort. Plaintiffs have

produced little more than conclusory allegations in support of their allegations of a conspiracy.

       Even if Plaintiffs’ evidence of a conspiracy is considered in the light most favorable to

them, Plaintiffs still have not produced sufficient evidence to exclude other reasonable hypotheses


                                                  25
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 26 of 30 PageID #:
                                  30358



with a fair amount of certainty. In other words, Plaintiff’s evidence is still simply inadequate to

show what blow or injury caused the subdural hematoma.

       Additionally, Plaintiffs have not shown that they should be allowed to combine an alleged

civil rights violation (such as an unconstitutionally excessive use of force) with a merely negligent

act (such as accidentally dropping a person being carried) to establish a conspiracy or concurrent

causation.

       Lastly, Plaintiffs argue that multiple tortfeasors who concurrently cause an indivisible

injury are jointly and severally liable, and each can be held liable for the entire injury. They assert

that it is not essential that all persons who concurrently caused the harm be joined as defendants.

Restatement (Second) of Torts § 433A, comment I, § 433B, comments c and d, and §§ 879–82.

See Edmonds v. Compagnie GeneraleTransatlantique,443 U.S. 256, 260 n. 7 and 8 (1979) (“This

latter rule is in accord with the common law, which allows an injured party to sue a tortfeasor for

the full amount of damages for an indivisible injury that the tortfeasor's negligence was a

substantial factor in causing, even if the concurrent negligence of others contributed to the

incident.); Bell v. Mickelsen,710 F.2d 611, 619 (10th Cir. 1983) (applying Wyoming law); Prosser

and Keeton on Torts, § 47, p. 328 and § 52, pp. 347–48.

       Plaintiffs argue that, consequently, a tortfeasor who cannot prove the extent to which the

harm resulted from other concurrent causes is liable for the entire harm. Subsection (2) of § 433B

states the burden of proof also shifts to the defendant in the case of concurrent causes: “Where the

tortuous conduct of two or more actors has combined to bring about harm to the plaintiff, and one

or more of the actors seeks to limit his liability on the ground that the harm is capable of

apportionment among them, the burden of proof as to the apportionment is upon each such actor.”




                                                  26
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 27 of 30 PageID #:
                                  30359



Thus, according to Plaintiffs, Defendants bear the burden of proving that they did not cause the

injury at issue.

        Defendants respond that the case law cited by Plaintiffs suggests that while concurrent

causation may apply in a § 1983 action, Plaintiffs must show that the individuals whose actions

were substantial causes must have “functioned as a unit” during the incident. See Simpson v. Hines,

903 F. 2d 400, 403 (5th Cir. 1990). Defendants assert that no such concerted action occurred outside

of the general concept that all individuals were corrections officers attempting to maintain control

after a violent incident.

        The Court agrees there is no evidence that Defendants or any other potential actors

functioned as a unit. Runner went into LD-7 and made contact with Moore. Hardwell later entered

and extracted Moore from the cell, during the course of which both went to the floor. Runner and

another officer later attempted to move Moore, slipping and dropping him. OPSO officers later

allegedly dropped Moore while moving him to their patrol car. Additionally, injury before arrival

and injury by White cannot be excluded though those are potentially concurrent causes. These

potential causes do not form a single “unit” of action.

        Further, the Louisiana Supreme Court set forth the proper inquiry for causation for

instances where there are multiple causes in Bonin V. Ferrellgas, Inc., 877 So.2d 89 (La. 2004).

The Court stated:

                   Under Louisiana jurisprudence, most negligence cases are resolved
                   by employing a duty/risk analysis.
                   ...
                   Cause-in-fact is generally a “but for” inquiry, which tests whether
                   the accident would or would not have occurred but for the
                   defendant's substandard conduct. However, where there are
                   concurrent causes of an accident, the proper inquiry is whether the
                   conduct in question was a substantial factor in bringing about the
                   accident. In this case, more than one party's conduct allegedly
                   caused the fire, i.e., Ferrellgas, Empiregas, and Lanclos. In

                                                   27
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 28 of 30 PageID #:
                                  30360



              considering the substantial factor test, this Court has stated that
              cause-in-fact clearly exists when the plaintiff's harm would not have
              occurred absent the specific defendant's conduct. Perkins [v.
              Entergy Corp. 792 So.2d 606 (La. 3/23/01)], supra at 612 (citing
              Graves v. Page, 96-2201 (La.11/7/97), 703 So. 566, 570). This
              Court has considered “whether each of the multiple causes played
              so important a role in producing the result that responsibility should
              be imposed upon each item of conduct, even if it cannot be said
              definitively that the harm would not have occurred ‘but for’ each
              individual cause.” Perkins, supra at 612 (citing Graves, supra )

[Id., at 95] Here, as indicated above, Plaintiffs have produced no evidence that any Defendant

played so important a role in producing Moore’s death that responsibility should be imposed upon

him.

       The Court is mindful that, “the court must draw all reasonable inferences in favor of the

nonmoving party, and it may not make credibility determinations or weigh the evidence.” Reeves

v. Sanderson Plumbing Products, Inc., 530 U.S. 133, (2000). The Court is also mindful that

conclusory claims, unsubstantiated assertions, or insufficient evidence will not satisfy the

nonmovant's burden. Wallace v. Texas Tech Univ., 80 F.3d 1042, 1046–47 (5th Cir. 1996). If the

nonmovant fails to present specific evidence showing there is a genuine issue for trial, summary

judgment is appropriate. Topalian v. Ehrman, 954 F.2d 1125, 1132 (5th Cir. 1992). Plaintiffs have

produced nothing more than conclusory claims and unsubstantiated assertions to show that

Defendants caused the subdural hematoma which resulted in Moore’s death.

       For these reasons, Plaintiffs’ claims under § 1983 against the individual Defendants for the

death of Moore as a result of excessive force should be dismissed for their failure to establish

medical causation

                      b.      Monell Claims

       As discussed above, the medical personnel who have been deposed could not commit to a

causal link between any individual act and Moore’s fatal injury. Further, the remaining evidence

                                               28
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 29 of 30 PageID #:
                                  30361



is insufficient, when combined with the medical testimony, to allow an inference of causation.

Without the ability to prove that a specific incident medically caused the subdural hematoma,

Plaintiffs will necessarily be unable to show that a policy or custom of LaSalle or RCC caused the

hematoma. Accordingly, Plaintiffs’ Monell claims under § 1983 for the death of Moore due to

excessive force should also be dismissed for their failure to establish medical causation.

                       c.      Failure to Provide Medical Care, Lost Chance of Survival

       The Court does not construe Defendants’ motion as seeking summary judgment on the

issue of whether any inadequate medical care issue caused Moore’s death. The Court further does

not construe Defendant’s motion as seeking summary judgment as to any loss of chance of survival

claim. However, Plaintiffs referenced both issues in their opposition, and Defendants responded

to Plaintiffs’ arguments in their reply. Because Defendants did not seek summary judgment on

either issue in their motion, the Court does not address those issues in this Ruling.

               2.      State Law Claims

       Defendants seek judgment as a matter of law on the issue of causation as to Plaintiffs’ state

law claims with regard to excessive force and Moore’s death. They assert that causation is also

necessary to any successful claim under Louisiana law, which employs a duty/risk analysis to

determine liability for all state law causes of action brought by Plaintiffs.

       In support of their positions as to the state law claims, both Plaintiffs and Defendants offer

the identical arguments they made with regard to the federal claims. Accordingly, for the reasons

set forth above, the Court grants Defendants’ motion with regard to Plaintiffs’ state law claims for

excessive force and the death of Moore.




                                                  29
Case 3:16-cv-01007-TAD-KLH Document 360 Filed 10/30/20 Page 30 of 30 PageID #:
                                  30362



III.   CONCLUSION

       For the reasons set forth above, the Court GRANTS the pending Motion for Summary

Judgment [Doc. No. 245]. Plaintiffs’ claims against Defendants for the death of Moore due to

excessive force are DISMISSED WITH PREJUDICE in their entirety. Plaintiffs’ claims against

Defendants for any injuries to Moore that were less than lethal remain pending.

       MONROE, LOUISIANA, this 30th day of October, 2020.



                                                    ___________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE




                                               30
